Exhibit 28(j) - Accountant's Consent. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement onFormN-1Aandtothe use of our report dated February 28, 2014 on the financial statements and financial highlights of Midas Fund, Midas Magic, Midas Perpetual Portfolio, each a series of the Midas Series Trust.Such financial statements and financial highlights appear in the 2013 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. Philadelphia, Pennsylvania April 30, 2014
